OPINION OF THE COURT
On summary consideration, order affirmed, with costs. We agree with the Appellate Division that “[ajpplying fundamental principles of contract law, it is apparent that the petitioner’s letter of December 14,1979 was an unqualified, seasonable expression of acceptance of appellant’s offer of stock at a price to be computed in accordance with *857the formula contained in the shareholders’ agreements” (83 AD2d 553; see Martin Delicatessen v Schumacher, 52 NY2d 105, 110; 1 Corbin, Contracts, §§ 97-98).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Jones.